In re Stewart, Donald; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. C, No. 466-412; to the Court of Appeal, Fourth Circuit, No. 2008-K-1482.
Granted for the sole purpose of transferring the application to the appellate court for enforcement of its order of January 12, 2009 in which it ordered the. Clerk of Criminal District Court to provide relator with copies of his court minutes, including the sentencing minutes, and commitment orders.